DETAILED ACTION
Response to Amendment
The following is in reply the applicants’ submission (e.g. amendment, remarks, etc.) filed on November 30, 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to the claims.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content [provided in the submission] does not appear to be directed to the claimed invention of a process as there is no recitation of any process steps.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
Claims 12 through 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0007415 to Corbinelli et al (hereinafter “Corbinelli”) in view of U.S. Publication 2014/0015366 to Guercioni (hereinafter “Guercioni”).
Claim 12:  Corbinelli discloses a method for inserting an undulated coil assembly in a hollow core (10) of a dynamoelectric machine, the coil assembly having adjacent superimposed linear portions (e.g. 11a, 11b, in Fig. 1b) extending parallel to each other and a plurality of turn portions (e.g. 11c) connecting the linear portions, the method comprising:
positioning a plurality of coil portions [e.g. first, second, third, etc.] (11’a, 11’b, in Figs. 2, 2a) of the coil assembly around a support member (42 of 20, in Figs. 2, 4);

feeding the first coil portion [second coil portion, third coil portion, etc.] from the support member along the guide device to insert the adjacent superimposed linear portions (e.g. 11’a, 11’b) in the core (Figs. 1, 2a);
engaging the superimposed linear portions along one guide surface that forms a passage (40) of the guide device (41) during the feeding along the guide device to change an angular orientation of adjacent superimposed linear portions with respect to radiuses [of each linear portion taken from the center of the core] during the insertion in the core (Figs. 2a to 3a);
relatively moving the core (10) with respect to the guide device (41) to position the core for receiving the superimposed linear portions (e.g. ¶¶ [0034], [0040]).
Claim 13:  Corbinelli further discloses:
engaging superimposed linear portions of a tail end (e.g. end portions of 11’a, or 11’b) of the first coil portion in slots (40’ of 42) of the support member (42, see Fig. 5);
engaging superimposed linear portions of the first coil portion with a feed member (61) located between the support member and the slots (Fig. 5); and
synchronizing the movement of the support member, the movement of the feeding and the relative movement of the core (e.g. ¶¶ [0052] to [0053]).
Claim 15:  Corbinelli further discloses that an angle of the angular orientation is reduced during the insertion in the core.  The claimed “angle” is between a first line starting from a radius of the core (10) through each linear portion (11’b, 11’d) in Figure 2a, and a second line starting from the radius of the core (10) through each linear portion (11’a, 11’c) in Figure 2a.  Figure 3a shows this angle to be reduced (e.g. ¶ [0051]).
Corbinelli discloses the claimed manufacturing method except that there is no mentioning of the hollow core having “slots” in which the superimposed linear portions of the coil assembly are inserted or fed in.
However, in the art of manufacturing dynamoelectric machines (e.g. stators and rotors for motors), it is conventional and well-known that a [stator] core is hollow and includes slots for insertion or feeding of superimposed linear portions of a coil assembly in the slots.  Guercioni discloses a method of making an art-recognized equivalent [stator] core (2) that includes slots (e.g. 8, Fig. 8, ¶ [0042]).  A coil assembly includes superimposed linear portions (5, in Figs. 2 or 3) and feeding a plurality of coil portions (e.g. first, second, etc.) in the core to insert the superimposed linear portions into the slots (e.g. Figs. 1 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the method of Corbinelli, the hollow core includes slots to allow each of the superimposed linear portions to be inserted in each of the slots, as taught by Guercioni, to form an an-recognized equivalent hollow core and coil assembly for operation in an equivalent dynamoelectric machine.
Claim 14:  Corbinelli further discloses the positioning, the aligning, the feeding, and the relative moving of the core are repeated to orient and insert in the slots superimposed linear portions of at least a second coil portion (e.g. 11’c, 11’d) of the coil assembly.  However, it appears that Corbinelli discloses that the second coil portion is provided with a same pitch distance (PT2) for separating the superimposed linear portions with respect to a pitch distance (PT1) for separating superimposed linear portions of the first coil portion.  Corbinelli does not appear to teach that the second coil portions each have a different pitch distance (PT2) for separating the superimposed linear portions with respect to a pitch distance (PT1) for separating superimposed linear portions of the first coil portion.
In manufacturing the coil assembly and core, Guercioni also discloses that second coil portions (of U2) each can have a different pitch distance (PT2) for separating the superimposed linear portions (5 of U2) with respect to a pitch distance (PT1) for separating superimposed linear portions (5) each of the first coil portion (of U1)(e.g. ¶ [0069]).  This allows the superimposed linear portions of the coil assembly to have different lengths, yet be arranged at the same elevation, when the positioning, the aligning, and the feeding associated with inserting the superimposed linear portions into the slots occurs (e.g. ¶ [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Corbinelli by allowing second coil portions to have a different pitch distance (PT2) for separating the superimposed linear portions with respect to a pitch distance (PT1) for separating superimposed linear portions of the first coil portions, as taught by Guercioni, to positively allow superimposed linear portions of the coil assembly to have different lengths during insertion of the coil assembly into the core.



Response to Arguments
Applicants' arguments filed as part of their submission have been fully considered, but have not been deemed to be found as persuasive.  The applicants’ remarks are taken from page 9 of the submission have been provided below (emphasis added).  The examiner disagrees with the applicants’ arguments and has provided underlying remarks as a rebuttal for each of the four points.
Thus, Applicant respectfully submits, that theses relied upon portions of Corbinelli do not disclose, teach or suggest (at the time the invention was made), at the very least, any of:
1)    “...positioning a plurality of coil portions of the coil assembly around a support member.”  At best, with respect to Corbinelli, one might be able to argue that coil portions are inserted into the window portions of element 42 (ring) of 20 (assembly).

In Corbinelli, the support member was read as ring (42), which is clearly a circular member.  The window portions formed in this ring is what the coil portions are inserted into.  The fact that the window portions are formed in the ring (42) in a 360° circumferential direction of the ring (e.g. arrow C in Fig. 2) means that the coil portions are positioned around the support member (see Figs. 2, 2a).

2)    “ ...aligning a guide device with respect to end faces and the core.”  Item 41 is not a guide device, but rather, a ring including alignment windows for an alignment assembly (for aligning the conductor ends for welding).

Element 41 is disclosed by Corbinelli as a ring, in which structurally, it is a circular member (Fig. 2).  The ring (41) is formed over ring (42, in Fig. 2) and the windows (40) formed in the ring (41) are used to guide the coil portions into the windows (40) for alignment with the core (e.g. see ¶ [0042]).  This application allows the ring (41) to be referred to as a guide device as it is used to guide coil portions, or coil end portions, relative to the core.  Moreover, Figure 1 of Corbinelli shows that the ring (41) is attached to alignment assembly (20).  Corbinelli discloses that the ring (41) is aligned with respect to end faces of the core (10) via the alignment assembly (20) and how this is positioned or aligned relative to the ends of the core (e.g. see ¶¶ [0039], [0040]).

3)    “… feeding the first coil portion from the support member along the guide device to insert the adjacent superimposed linear portions. ” In the relied upon portions of Corbinelli, no parts of coils are fed from ring 42 (alleged to be Applicant’s recited support member) into the core.

Corbinelli meets these limitations in which the term “feeding” is the same as “inserting”.  Here, the first coil portion, or any coil portions (e.g. 11’a or 11’b), are inserted from [into] windows (40’) of ring (42) along ring (41), which is through the windows (40) of the ring (41).  This ultimately allows insertion of adjacent linear portions (11a, 11b) relative to the core (shown in Figs. 2a and 5).

4)    “ ...relatively moving the core with respect to the guide device to position the core for receiving the superimposed linear portions.”  As repeated above, with respect to the relied upon portions of Corbinelli, the conductors are already present in the core of Corbinelli, and it is not the core in Corbinelli that is moved relative to rings 41 and 42. Rather, ring 41 and 42 are rotated relative to one another so that the ends of the wire conductors can be aligned for welding purposes.

Here, applicants’ appear to be focused on the conductors or coil portions already in the core and have overlooked how the coil portions are positioned relative to the core, which is what the intent of the entire invention of Corbinelli.  Corbinelli cites one example of relative movement of the core (e.g.  ¶ [0034]) where the core (10) is moved relative to guide device (ring 41) by placing the core (10) in a seat (10’) relative to alignment device (20) [note alignment device 20 includes ring 41].  Corbinelli cites another example of relative movement of the core (e.g. ¶ [0040]) where the alignment device (20) [which includes ring (41)] is positioned relative to the end of the core.  Again, all of this is necessary for receiving the superimposed linear portions of the coil within the guide device (ring 41).
In summary, the examiner maintains that Corbinelli meets the above limitations of Claim 12 for the reason previously stated.  The examiner also maintains that Corbinelli, in combination with Guercioni, meets all of the limitations of Claim 12, as well Claims 13 through 15, for the reasons stated in the rejections above.  The examiner invites the applicants’ for an interview to discuss any potential amendments that would overcome the above rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896